THE STATE OF TEXAS
                         MANDATE
                     *********************************************

TO THE 145TH DISTRICT COURT OF NACOGDOCHES COUNTY, GREETING:
       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 29th
day of May, 2015, the cause upon appeal to revise or reverse your judgment between

                                  JULIO SAUCEDO, Appellant


                      NO. 12-14-00107-CR; Trial Court No. F10816-2002


                                 Opinion by Greg Neeley, Justice.


                               THE STATE OF TEXAS, Appellee
was determined; and therein our said Court made its order in these words:
              ”THIS CAUSE came to be heard on the appellate record and briefs filed herein,
and the same being considered, it is the opinion of this court that there was no error in the judgment.
              It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the
court below be in all things affirmed, and that this decision be certified to the court below for
observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 24th day of July, 2015.

                         CATHY S. LUSK, CLERK




                         By: _______________________________
                             Chief Deputy Clerk